 AMERICAN WHOLESALERS, INC.499AmericanWholesalers,Inc.andTextileWorkersUnion of America,AFL-CIO,Petitioner.Case5-RC-8312May 9, 1974DECISION ON REVIEWBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 5 onJanuary 15, 1973,1 an election by secret ballot wasconducted under his direction and supervision onFebruary 9. The tally of the ballots showed that, ofapproximately 109 eligible voters, 63 voted for, and41 against, the Petitioner, and 2 cast challengedballots. Thereafter, the Employer filed timely objec-tions to conduct affecting the results of the election.By Supplemental Decision and Notice of HearingdatedMarch 23 the Acting Regional Directoroverruled Objection 10 (alleging waiver of initiationfees)and ordered a hearing onthe nine remainingobjections.On March 30, the Petitioner filed amotion for a more definite statement regarding theEmployer's objections, and on April 11 the RegionalDirector denied the motion, finding that the Supple-mental Decision and Notice of Hearing adequatelyadvised the Petitioner as to the issues to be heard.The Employer filed a request for review of the ActingRegionalDirector'sSupplementalDecision.OnApril 13, the Board denied the request but, on itsown motion, in view of pending court litigation ofthe issue in Objection 10 involving waiving ofinitiation fees, amended the Supplemental Decisionto provide for the receipt of evidence with respect tothat objection.A hearing was held on the objections on April 19and May 3 and 4. On April 19, after the Employerpresented its first witness, counsel for the Petitionerrequested that the Hearing Officer allow it to reservecross-examination of that witness and made similarrequests with regard to other witnesses to enable it to"intelligently investigate [its] side of the case" toprepare for cross-examination. The Employer object-ed strenuously, contending,inter alia,that to grantPetitioner'smotion would, in effect, permit discoverywhich is not allowed in Board proceedings andwould countermand the Regional Director'searlierdenial of Petitioner's motion. The Hearing Officergranted the Petitioner's request to reserve cross-examination. Pursuant to such ruling, the cross-examination of the Employer's eight witnesses on thefirst day of the hearing was permitted to be deferred.The Petitioner cross-examined those witnesses onMay 3, the next date the hearing convened, and onthat date the Employer presented three additionalwitnesses, two of whom were cross-examined by thePetitioner on May 4.The Hearing Officer issued his report on June 22basing his credibility resolutions with respect tocertain objections, in part, on the testimony given ondeferred cross-examination of Employer'switnesses.The Hearing Officer recommended that the Employ-er's objections be overruled in their entirety and thatan appropriate certificationissue.The Employerfiled timely exceptions, with a supporting brief, to theHearing Officer's report. On October 12, the Region-alDirector for Region 5 issued a Second Supplemen-talDecision and Certification of Representative inwhich he adopted the Hearing Officer's report,overruled all of the Employer's objections, andcertified the Petitioner.Thereafter, in accordance with Section 102.67 oftheNational Labor Relations Board's Rules andRegulations, Series 8, as amended, the Employertimely filed a request for review of the RegionalDirector's Second Supplemental Decision on theground,inter alia,that prejudicial error resulted fromtheHearing Officer's deferral of cross-examinationof the Employer's witnessesin that it countermandedtheRegional Director's Decision, bestowed unwar-ranted favored treatment upon Petitioner, and gavePetitioner a greater advantage than the taking ofdepositions would permit.The Board by telegraphic order dated December 18granted the request for review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith regard to theissuesunder review, andmakes the following findings:We are persuaded that the Hearing Officer's rulingpermittingdeferralof cross-examination of theEmployer'switnessesconstituted prejudicial error.As urged by the Employer,an essentialelement ofdue process requires that governmental rules, regula-tions, and procedures be applied evenhandedly anduniformly and any departure from such equality oftreatment should be predicated upon reasonable andarticulated grounds. The orderly and normal presen-tationof testimony in Board proceedings, absentunusual circumstances not present here, requires thatcross-examination of witnesses follow their testimonyon direct. This traditional procedure affords allconcerned an equal opportunity to test the witnesses'IAll dates herein are 1973210 NLRB No. 74 500DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony given on direct, which frequently in legalproceedings is previously unknown to opposingparties.The Hearing Officer's ruling herein, deviat-ing from the normal procedure in order to givePetitioner an opportunity to further investigate thesubstance of the testimony given by Employer'switnesses was, in our opinion, unwarranted. It notonly gave the Petitioner an undue advantage inpreparing its case but it could have had a real effecton the witnesses' subsequent recollection of factstestified to previously in their direct examination.Thus, the Hearing Officer's ultimate credibilityresolutions regarding the testimony may have beenaffectedby the circumstances flowing from hiserroneous procedural ruling. In view of our findingthat prejudicial error exists in the Hearing Officer'sruling, the Board concludes that a hearingde novoonthe objections is required. Accordingly, we remandthe case to the Regional Director for a new hearingon Objections I through 9,2 before another hearingofficerwho shall issue a report, returnable to theBoard, containing findings of fact and resolutions ofcredibility.The parties may file exceptions to thereportand briefs in accordance with Section102.69(f) of the National Labor Relations Board'sRules and Regulations, Series 8, as amended.2As to Objection 10, involving Petitioner's waiver of initiation fees, thedecision of the Supreme Court inN.LR.Bv. SavairManufacturing Co,414Board has considered this issue and finds that the Petitioner's waiver ofU S 270 (1973) Accordingly, Objection 10 is hereby overruled.initiationfeesdoes not constitute objectionable conduct, consistent with the